Citation Nr: 0024356	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-19 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from December 1981 to November 
1993.  

The appeal arises from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, granting service connection 
for PTSD and assigning a 10 percent disability evaluation for 
that disorder.  

An earlier decision of the Board in March 2000 denied 
entitlement to an effective date prior to January 21, 1998, 
for an award of a 10 percent rating for shell fragment wound 
scars of the right arm.  


REMAND

The appellant's claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991) in that his claim is 
plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
finding is based on the appellant's evidentiary assertion 
that his service-connected disability is of greater severity 
than is reflected in the rating assigned with service 
connection. Proscelle v. Derwinski, 1 Vet.App. 629 (1992); 
see Fenderson v. West, 12 Vet. App. 119 (1999).  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.

In an August 2000 informal hearing presentation, the 
veteran's representative pointed out that the veteran was 
receiving counseling through the Vet Center, but copies of 
treatment records from that facility were not contained 
within the claims folder.  The claims folder contains a 
February 1998 letter from a clinical coordinator at the Vet 
Center, White River Junction, Vermont, informing that the 
veteran was receiving counseling for PTSD at that facility.  
The claims folder contains no further record of such 
treatment.  "By finding the claim well grounded, the [VA] 
has waived any further challenge on the issue and has 
obligated itself to provide assistance to the veteran." 
Nolen v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 2000).  Hence 
records of such treatment must be obtained.  



The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should obtain copies of all 
records of counseling or other mental 
health treatment or testing of the 
veteran from the Vet Center, 2 Gilman 
Office Center, White River Junction, 
Vermont  05001. 

2.  After the above-noted medical records 
have been associated with the claims 
folder, the veteran should be afforded a 
VA examination to determine the extent 
and severity of his PTSD.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
The RO must give the examiner a copy of 
the current rating criteria for 
evaluating psychiatric disorders.  The 
examiner should comment as to the 
presence or absence of each symptom and 
finding required for disability ratings 
from zero to 100 percent, and where 
present, the frequency and severity 
thereof.  

3. The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the U.S. Court of Appeals for the Federal 
Circuit.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


